PER CURIAM.
Maurice James Kearse appeals the district court’s order denying his motion for the provision of partial grand jury proceeding transcripts under Fed.R.Crim.P. 6(e) and the Freedom of Information Act, 5 U.S.C.A. § 552 (West 1996 & Supp.2001) (“FOIA”). Our review is for abuse of discretion. In re Grand Jury Proceedings, 800 F.2d 1293, 1299 (1986). Kearse failed to demonstrate a particularized need for his grand jury transcripts justifying disclosure under Fed.R.Crim.P. Rule 6(e). Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 218, 99 S.Ct. 1667, 60 L.Ed.2d 156 (1979). Additionally, grand jury information is exempt from FOIA disclosure. United States v. Miramontez, 995 F.2d 56, 59 n. 3 (5th Cir.1993). Accordingly, the district court did not abuse its discretion in denying Kearse’s motion. United States v. Kearse, No. CR-98-954 (D.S.C. Sept. 17, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.